ROSS, Circuit Judge (dissenting).
The plaintiff in error was indicted and prosecuted for, and convicted of, the crime of perjury, committed in the superior court of the state of Washington for Walla Walla county, in 10 certain naturalization proceedings then and there pending. One of the questions presented by the present appeal, and the first to be considered and disposed of, is in respect to the jurisdiction of the court below over the offense.
The same question was before Judge Thomas, in the Southern District of New York, in the recent case of United States v. Severino (C. C.) 125 Fed. 949, and was by him quite fully considered, in an opinion in which the jurisdiction of the federal courts was sustained. He reached the conclusion, in which I quite agree—
“That state courts, while entertaining jurisdiction in naturalization proceedings, remain state courts, and that perjury committed by a witness in such a proceeding is punishable by the sovereignty whose justice it offends [that is, the state court], and that the federal court cannot entertain jurisdiction in the absence of a federal statute conferring it.”
Judge Thomas, in the case cited, further held that section 5395 of the Revised Statutes of the United States [U. S. Comp. St. 1901, p. 3654] is applicable to perjuries committed in naturalization proceedings in the state courts, and therefore sustained the federal jurisdiction of such offenses. In considering that question, it was said by the learned judge:
“At the first view there would be hesitation in concluding that Congress intended to punish perjuries in naturalization proceedings, committed in a court foreign to its governmental jurisdiction, against another and independent sovereignty, thereby making its penal statutes applicable to offenses committed against the justice of a separate state. But it is precisely what at a time, and for a time at least, it did do, in plainest terms, by Act July 14, 1870, c. 254, 16 Stat 254 [U. S. Comp. St. 1901, p. 3654].”
The first subdivision of section 2165, tit. 30, of the Revised Statutes [U. S. Comp. St. 1901, p. 1329], embodying the naturalization laws, is as follows:
“An alien may be admitted to become a citizen of the United States in the following manner, and not otherwise: First. He shall declare on oath, before a circuit or district court of the United States, or a district or supreme court of the territories, or a court of record of any of the states having common-law jurisdiction and a seal and clerk, two years at least prior to his admission, that it is bona fide his intention to become a citizen of the United States, and to renounce forever all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty, .and, particularly, by name, to the prince, potentate, state, or sovereignty of which the alien may be at the time a citizen or subject.”
By its act of July 14, 1870, c. 254, 16 Stat. 254 [U. S. Comp. St. 1901, p. 3654], Congress amended those laws in certain particulars, and for the first time made specific provision for the punishment of crimes committed against them; declaring, among other things, in its first section—
“That in all cases where any oath, affirmation, or affidavit shall be made or taken under or by virtue of any act or law relating to the naturalization of *265aliens, or in any proceedings under such acts or laws, and any person or persons taking or making such oath, affirmation, or affidavit, shall knowingly swear or affirm falsely, the same shall be deemed and taken to be perjury, and the person or persons guilty thereof shall upon conviction thereof be sentenced to . imprisonment for a term not exceeding five years and not less than one year, and to a fine not exceeding one thousand dollars”; and, in its fourth section, “that the provisions of this act shall apply to all proceedings had or taken, or attempted to be had or taken, before any court in which any proceeding for naturalization shall be commenced, had, or taken, or attempted to be commenced; and the courts of the United States shall have jurisdiction of all offenses under the provisions of this act, in or before whatsoever court or tribunal the same shall have been committed.”
The provisions of the act of July 14, 1870, were subsequently revised, amended, and carried into the Revised Statutes as sections 5395, 5424, 5425, 5426, 5427, 5428, and 5429 [U. S. Comp. St. 1901, pp. 3654, 3668-3670], which read as follows:
“Sec. 5395. In all eases where any oath or affidavit is made or taken under or by virtue of any law relating to the naturalization of aliens, or in any proceedings under such laws, any person taking or making such oath or affidavit who knowingly swears falsely, shall be punished by imprisonment not more than five years, nor less than one year, and by a fine of not more than one thousand dollars.”
“Sec. 5424. Every person applying to be admitted a citizen, or appearing as a witness for any such person, who knowingly personates any other person than himself, or falsely appears in the name of a deceased person, or in an assumed or fictitious name, or falsely makes, forges, or counterfeits any oath, notice, affidavit, certificate, order, record, signature, or other instrument, paper, or proceeding required or authorized by any law relating to or providing' for the naturalization of aliens; or who utters, sells, disposes of, or uses as true or genuine, or for any unlawful purpose, any false, forged, ante-dated,, or counterfeit oath, notice, certificate, order, record, signature, instrument, paper, or proceeding above specified; or sells or disposes of to any person other than the person for whom it was originally issued any certificate of citizenship, or certificate showing any person to be admitted a citizen, shall be punished by imprisonment at hard labor not less than one year, nor more than five years, or by a fine of not less than three hundred nor more than one thousand dollars, or by both such fine and imprisonment.
“Sec. 5425. Every person who uses, or attempts to use, or aids, or assists, or participates in the use of any certificate of citizenship, knowing the same to be forged, or counterfeit, or ante-dated, or knowing the same to have been procured by fraud or otherwise unlawfully obtained; or who, without lawful excuse, knowingly is possessed of any false, forged, ante-dated, or counterfeit certificate of citizenship, purporting to have been issued under the provisions of any law of the United States relating to naturalization, knowing such certificate to be false, forged, ante-dated, or counterfeit, with intent unlawfully to use the same; or obtains, accepts, or receives any certificate of citizenship' known to such person to have been procured by fraud or by the use of any false name, or by means of any false statement made with intent to procure, or to aid in procuring, the issue of such certificate, or known to such person to be fraudulently altered or ante-dated; and every person who has been or may be admitted to be a citizen who, on oath or by affidavit, knowingly denies that he has been so admitted, with intent to evade or avoid any duty or liability imposed or required by law, shall be imprisoned at hard labor not less than one year nor more than five years, or be fined not less than three hundred dollars nor more than one thousand dollars, or both such punishments may be imposed.
“Sec. 5426. Every person who in any manner uses for the purpose of registering as a voter, or as evidence of a right to vote, or otherwise, unlawfully, any order, certificate of citizenship, or certificate, judgment, or exemplification, showing any person to be admitted to be a citizen, whether heretofore or hereafter issued or made, knowing that such order or certificate, judgment, *266or exemplification lias been unlawfully issued or made; and every person wbo unlawfully uses, or attempts to use, any sueb order or certificate, issued to or in the name of any other person, or in a fictitious name, or tbe name of a deceased person, shall be' punished by imprisonment at hard labor not less than one year nor more than five years, or by a fine of not less than three hundred nor more than one thousand dollars, or by both such fine and imprisonment.
“Sec. 5427. Every person who knowingly and intentionally aids or abets any person in the commission of any felony denounced in the three preceding sections, or attempts to do any act therein made felony, or counsels, advises, or procures, or attempts to procure, the commission thereof, shall be punished in the same manner and to the same extent as the principal party.
“Sec. 5428. Every person who knowingly uses any certificate of naturalization heretofore granted by any court or hereafter granted, which has been or may be procured through fraud or by false evidence, or has been or may be issued by the clerk, or any other officer of the court without any appearance and hearing of the applicant in court and without lawful authority; and every person who falsely represents himself to be a citizen of the United States, without having been duly admitted to citizenship, for any fraudulent purpose whatever, shall be punishable by a fine of not more than one thousand dollars, or be imprisoned not more than two years, or both.
“Sec. 5429. The provisions of the five preceding sections shall apply to all proceedings had or taken, or attempted to be had or taken, before any court in which any proceeding for naturalization may be commenced or attempted to be commenced.”
It will be observed that, in these revised and amended sections, Congress was dealing specifically with crimes against the naturalization laws. By section 5429 it expressly made the provisions of sections 5424, 5425, 5426, 5427, and 5428 applicable to “all proceedings had or taken, or attempted to be had or taken, before any court [federal or state] in which any proceeding for naturalization may be commenced or attempted to be commenced.” Thus having its attention specifically directed to the subject, Congress, in revising and amending the provisions of the act of July 14, 1870, omitted the provision of section 4 of that act conferring upon the courts of the United States “jurisdiction of all offenses under the provisions of this act in or before whatsoever court or tribunal the same shall have been committed,” and made applicable to naturalization proceedings had in the state courts only the provisions of sections 5424, 5425, 5426, 5427, and 5428, which do not include the crime of perjury committed in such proceedings in a court of a state. That action of Congress was in accord with the rule declared by the Supreme Court in Loney’s Case, 134 U. S. 372, 10 Sup. Ct. 584, 33 L. Ed. 949, where it is said that “the power of punishing a witness for testifying falsely in a judicial proceeding belongs peculiarly to the government in whose tribunals that proceeding is had.”
I am of opinion that the court below was without jurisdiction of the alleged offense, for which reason I think the judgment should be reversed, with directions to that court to dismiss the indictment.